DETAILED ACTION
 
Status of the Application
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 	This Office Action is in response to Applicant's arguments filed on March 9, 2021. 
Claim(s) 17, 41, and 44-64 are pending and examined herein. 

Response to Arguments
In view of Applicant’s amendments, the 102(a)(1) rejection of claims 39 and 41 as being anticipated by Baraban (WO 2016/138138) of record is hereby withdrawn.
 	In view of Applicant’s amendments the 103 rejection of claims 17 and 44-61 as being unpatentable over Baraban (WO 2016/138138) of record as applied to claims 39 and 41 in the 102(a)(1) rejection above is hereby modified.
	Applicant argues:
 	First, the (R)-enantiomer of norfenfluramine does indeed possess a combination of properties not possessed by a racemic mixture of norfenfluramine: namely, it is both therapeutically effective as an antiepileptic (including against Dravet’s syndrome) and it is less cardiotoxic. See Abstract and paras. 0008 and 0067-0069 of the specification as filed. It was unpredictable that a preparation of (R)-norfenfluramine that is substantially free of (S)-norfenfluramine (e.g., ee greater than 80%) would have this desirable combination of properties, especially in view of the multiple biological activities required for therapeutic anti-epileptic efficacy, as discussed below. The situation presented here is thus quite the opposite from that in In re Adamson, 275 F.2d 952 (C.C.P.A. 1960), cited at page 5 of the Office Action, “for in Adamson the court found that it was ‘particularly expected’ that the specific enantiomer would have the observed properties.” Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089 (Fed. Cir. 2008). For this reason alone, the methods of claim 17 and its dependent claims are unobvious.

In re Adamson, 275 F.2d 952, 125 PS.P.Q. 233 (C.C.P.A. 1960).  The fundamentals of optical activity and stereoisomerism are well known to persons having ordinary skill in the art. A person having ordinary skill in the art would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (+) and (-) enantiomers possessing substantial different pharmacological activity. This is an expected result. It is well established that expected beneficial results are evidence of obviousness of a claimed invention just as unexpected beneficial results are evidence of unobviousness.
 	Applicant provides data in Figure 1 which demonstrates that animals administered racemic norfenfluramine and (R)-norfenfluramine are equally protected against psychomotor seizures. Figure 2 does not provide any data with regard to norfenfluramine, only fenfluramine and the racemic and enantiomer isomer thereof. Therefore, Applicant’s arguments with respect to unexpected results is not found persuasive. 
 	Additionally, Applicant argues:
Secondly, one of ordinary skill in the art, as of the effective filing date of the instant claims, would have had no reasonable expectation of success in treating an epileptic seizure disorder (such as Dravet’s syndrome) by administering a preparation of (R)-norfenfluramine or its pharmaceutically effective salt that is substantially free of the corresponding (S)-enantiomer (e.g., ee greater than 80%).
-1 receptors, and (iv) depleting norepinephrine (NE)—also known as noradrenalin (NA)—through its action as a NE releaser. Sourbron et al., Frontiers in Pharmacol. Vol. 8, art. 191: 1-13 (2017) at page 11. It was unpredictable whether any one optical isomer of fenfluramine, let alone of norfenfluramine, would possess all the biological properties needed for therapeutic efficacy as an anti-epileptic, still less that the (R)-enantiomer of norfenfluramine would possess all the necessary biological properties and also have diminished cardiotoxicity. It was the present inventors who first discovered, using animal models, that the (R)-enantiomer of norfenfluramine is effective as an anti-epileptic. See Biological Examples 6 and 7, FIGs. 1 and 2; see also para. 0064 (disclosing “that the (R)-enantiomers of the subject compound possess multiple specific beneficial activities of fenfluramine (or its metabolite norfenfluramine) and are thus therapeutically effective” as an anti-epileptic (in addition to being less cardiotoxic)) (emphasis added). Accordingly, the skilled artisan would have had no reasonable expectation of success in treating an epileptic seizure condition by administering a substantially pure preparation of (R)-norfenfluramine (or its pharmaceutically acceptable salt) to a human subject as set forth in claim 17. For this independent reason, the methods of claim 17 and its dependent claims are unobvious.
Examiner respectfully notes Baraban teaches the treatment of an epilepsy disorder, wherein an exemplary embodiment, the epilepsy disorder is Dravet Syndrome [0015],  wherein said 5HT receptor agonist is flibanserin, DOI HC1, norfenfluramine or BW 723C86 ([0074]-[0075]; claim 10). Baraban teaches when administered as pharmaceutical composition, the pharmaceutical compositions may include enantiomers, or pharmaceutically acceptable salts of the 5-HT receptor agonist [0141]. The teachings of Baraban provide sufficient teaching, suggestion and motivation to arrive at the instant invention. 
 	The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the 
 	Applicant further argues:
Lastly, at page 5 of the Office Action, the Office concludes that “applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (+) and (-) enantiomers possessing substantial different pharmacological activity. This is an expected result.” (emphasis added). However, the Office has provided no evidence that it was expected that the (R)-enantiomer of norfenfluramine would have the above described advantageous combination of anti-epileptic therapeutic activity and reduced cardiotoxicity. Baraban recites racemic norfenfluramine in a laundry list of several dozen 5-HT receptor agonists. Baraban at paras. 0008 and 0062. Baraban provides no test data for racemic norfenfluramine, nor any reason to single out racemic norfenfluramine from the numerous other 5-HT receptor agonists. The one passage in Baraban that addresses enantiomers (para. 0141) is a general statement that enantiomers may exist for a 5-HT receptor agonist, but certainly does not address enantiomers of norfenfluramine, and definitely provides no suggestion or reasonable expectation of success that the (R)-enantiomer in particular would have the above described advantageous combination of biological activities required for anti-epileptic therapeutic efficacy, in addition to reduced cardiotoxicity.

 With respect to these arguments, Examiner respectfully notes that norfenfluramine is taught as a preferred embodiment and claimed ([0074]-[0075]; claim 10), among four 5-HT receptor agonists, not as a laundry list as suggested by Applicant. Moreover, agreeably, as set forth on record in the previous Office action, Baraban does not provide data for racemic norfenfluramine. Nonetheless, as stated above, Baraban teaches the treatment of an epilepsy disorder, wherein an exemplary embodiment, the epilepsy disorder is Dravet Syndrome [0015],  wherein said 5HT receptor agonist is flibanserin, DOI HC1, norfenfluramine or BW 723C86 ([0074]-[0075]; claim 10). Baraban teaches when administered as pharmaceutical composition, enantiomers, or pharmaceutically acceptable salts of the 5-HT receptor agonist [0141]. The teachings of Baraban provide sufficient teaching, suggestion and motivation to arrive at the instant invention. 
   	MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
 	The arguments do not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 	Claims 17, 41, 44-59, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Baraban (WO 2016/138138).
 	
 	 Baraban teaches a method of treating an epilepsy disorder, said method comprising administering to a subject in need thereof a therapeutically effective amount of a 5HT receptor agonist, or a pharmaceutically acceptable salt thereof ([0003]; [0005]; claim 1).
 	Baraban teaches the epilepsy disorder is Dravet Syndrome, Lennox-Gastaut Syndrome, infantile spasm, or Ohtahara Syndrome. In an exemplary embodiment, the epilepsy disorder is Dravet Syndrome [0015]. 
Baraban teaches wherein said 5HT receptor agonist is flibanserin, DOI HC1, norfenfluramine or BW 723C86 ([0074]-[0075]; claim 10).
1 mg/kg to about 1000 mg/kg ([0129]-[0133]).
Baraban teaches wherein the 5HT receptor agonist reduces the incidence of unprovoked seizures in the subject when compared to the absence of the 5HT receptor agonist ([0022]; [0246]).
Baraban teaches when administered as pharmaceutical composition, the pharmaceutical compositions may include optical isomers, diastereomers, enantiomers, isoforms, polymorphs, hydrates, solvates or products, or pharmaceutically acceptable salts of the 5-HT receptor agonist [0141]. 
Baraban does not specifically teach the R enantiomer and enantiomeric excess. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed norfenfluramine for the treatment of epileptic disorders as taught by Baraban and employed an enantiomeric excess composition, specifically the R enantiomer. The expectation with regard to enantiomers is that activities as they pertain to living systems are expected to be different. In re Adamson, 275 F.2d 952, 125 PS.P.Q. 233 (C.C.P.A. 1960).  The fundamentals of optical activity and stereoisomerism are well known to persons having ordinary skill in the art. A person having ordinary skill in the art would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the In re Skoll, 523 F. 2d 1392, 187 U.S.P.Q. 481 (C.C.P.A. 1975); In re Skoner, 517 F. 2d 947, 186 U.S.P.Q. 80 (C.C.P.A. 1975); In re Gershon, 372 F. 2d 535, 152 U.S.P.Q. 602 (C.C.P.A. 1967). A pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. In re Anthony, 414 F.2d 1383, 162 U.S.P.Q. 594 (C.C.P.A. 1969).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 17, 41, 44-59, and 62-64 are not allowed.
Claim 60-61 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627